            Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DEUTSCHE BANK NATIONAL TRUST                    §
COMPANY, AS TRUSTEE FOR                         §
SOUNDVIEW HOME LAN TRUST                        §
2006-OPT5, ASSET-BACKED                         §
CERTIFICATES, SERIES 2006-OPT5,                 §
                                                §         Civil Action No. 5:19-cv-990
       Plaintiff,                               §
                                                §
v.                                              §
                                                §
DANNY ALEXANDER, SARAH                          §
ALEXANDER, ALEXANDERS EQUITY                    §
BUILDERS, LLC, DAVID SHULDER,                   §
AND THE UNITED STATES OF                        §
AMERICA, ON BEHALF OF THE                       §
INTERNAL REVENUE SERVICE,                       §
                                                §
       Defendants.                              §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Deutsche Bank National Trust Company, as Trustee for Soundview Home Lan Trust

2006-OPT5, Asset-Backed Certificates, Series 2006-OPT5 (“Deutsche Bank”), Plaintiff,

complaining of Danny Alexander, Sarah Alexander, Alexanders Equity Builders, LLC, David

Shulder, and the United States of America, on Behalf of the Internal Revenue Service, files this

Original Complaint, and states as follows:

                                                I.
                                             PARTIES

       1.      Plaintiff Deutsche Bank is a trust company and trustee who is appearing through

the undersigned counsel.




PLAINTIFF’S ORIGINAL COMPLAINT                                                   PAGE 1
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 2 of 16



       2.     Defendant Danny Alexander is an individual who resides in Bandera County,

Texas. He may be served at his residence, 1311 Elmhurst Drive, Lake Hills, TX 78063, or such

other place where he may be found. Summons is requested.

       3.     Defendant Sarah Alexander is an individual who resides in Bandera County, Texas.

She may be served at her residence, 1311 Elmhurst Drive, Lake Hills, TX 78063, or such other

place where she may be found. Summons is requested.

       4.     Alexander Equity Builders, LLC is a Texas Limited Liability Company. It may be

served through its registered agent, Tabitha Alexander f/k/a Tabitha Nell Williams, at 1311

Elmhurst Drive, Lake Hills, TX 78063, or such other place where she may be found. Summons is

requested.

       5.     Defendant David Shulder is an individual who resides in Travis County, Texas. He

may be served at his residence, 1705 Barbara Street, Austin, TX 78757. Summons is requested.

       6.     Defendant the United States of America Internal Revenue Service (“IRS”) is

named in this suit in rem only pursuant to its Notices of Federal Tax Liens Recorded in the Real

Property Records of Bandera County, Texas at Instrument Numbers 00182286 and 00219697.

The IRS may be served by sending a copy of the summons and the Petition by certified mail to

John F. Bash, United States Attorney for the Western District of Texas, at 601 NW Loop 410

#600, San Antonio, TX 78216, by sending a copy of both the summons and the Petition by

certified mail to the United States Attorney General, William Barr, at 950 Pennsylvania Avenue,

NW Washington, DC 20530, and by sending a copy of the summons and the Petition by certified

mail to Internal Revenue Service, 8626 Tesoro Dr. San Antonio, TX 78217.           Summons is

requested.




PLAINTIFF’S ORIGINAL COMPLAINT                                                   PAGE 2
MWZM#: 14-003575-670
               Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 3 of 16



                                II.
   ORIGINAL FEDERAL JURISDICTION UNDER 28 U.S.C. § 1340 AND FEDERAL
             QUESTION JURISDICTION UNDER 28 U.S.C. § 2410

         7.      This Court has jurisdiction over the controversy under 28 U.S.C. § 1340 and 28

U.S.C. Section 2410 because it involves any civil action arising under any Act of Congress

providing for internal revenue because Plaintiff seeks asserts inter alia a quiet title claim on

property in which IRS hold an interest as it seeks a declaration that a portion of the property is

free and clear of the IRS’s interest and, in the alternative, a foreclosure on the property.

                                            III.
                                  DIVERSITY JURISDICTION

         8.     The Court has diversity jurisdiction over the remaining claims under 28 U.S.C.

Section 1332. As set forth below, Plaintiff does not share citizenship with any Defendant and the

amount in controversy exceeds $75,000.00. See 28 U.S.C. § 1332.

         9.     Deutsche Bank is the trustee of a trust. When determining the citizenship of the

real parties in interest for purposes of diversity jurisdiction, it is the citizenship of the trustee

which controls, not the citizenship of the beneficiaries of the trust. Navarro Sav. Assoc. v. Lee,

446 U.S. 458, 464-66 (1980); Manufacturers and Traders Trust Co. v. HSBC Bank USA, N.A.,

564 F.Supp.2d 261, 263 (S.D.N.Y. 2008). Deutsche Bank National Trust Company is a New

York corporation with its principal place of business in California. Therefore, Deutsche Bank is a

citizen of New York and California for diversity purposes.

         10.    Danny Alexander is an individual who resides in and is a citizen of the state of

Texas.

         11.    Sarah Alexander is an individual who resides in and is a citizen of the state of

Texas.



PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 3
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 4 of 16



       12.      Alexander’s Equity Builders, LLC is a Texas Limited Liability Company whose

citizenship is determined by the citizenship of its members. Harvey v. Grey Wolf Drilling Co., 542

F.3d 1077, 1080 (5th Cir. 2008). Alexander’s Equity Builders, LLC’s sole member is Tabitha

Alexander f/k/a Tabitha Williams, who is a citizen of the state of Texas. Therefore, Alexander’s

Equity Builders, LLC is a citizen of Texas.

       13.      In this suit, Plaintiff seeks to confirm its lien interest, foreclose, and quiet title to

real property. When seeking foreclosure pursuant to a lien securing the repayment of a debt, the

outstanding amount owed on the debt is the amount in controversy. Farmers Bank of Alexandria

v. Hooff, 32 U.S. 168, 170 (U.S. 1833). The current payoff of the underlying note and the

property value are in excess of $75,000.00. Accordingly, the amount in controversy requirement

has been met.

                                                 IV.
                                               VENUE

       14.      Venue is proper in the Western District of Texas, San Antonio Division, under 28

U.S.C. Section 1391(b)(2) because this suit concerns title to real property located in Bandera

County, Texas.

                                                  V.
                                                FACTS

       15.      The foregoing paragraphs are incorporated by reference for all purposes.

       16.      On or about March 17, 2006, Danny Alexander and Sarah Alexander (the

“Alexanders”) executed a Home Equity Note (the “Note”) originally payable to Option One

Mortgage Corporation, a California Corporation (“Option One”) in the original principal amount

of $280,000.00. Concurrently with the execution of the Note, the Alexanders, executed a Deed

of Trust granting Option One a security interest in real property with the following description:

PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 4
MWZM#: 14-003575-670
          Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 5 of 16




PLAINTIFF’S ORIGINAL COMPLAINT                                   PAGE 5
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 6 of 16




(the “Property”) (“Deed of Trust” and together with the Note, the “Loan Agreement”).

       17.     The Deed of Trust was recorded in the real property records of Bandera County,

Texas on March 27, 2006, as document number 00156849.

       18.     Option One then assigned, transferred, and conveyed its interest in the Loan

Agreement to Deutsche Bank National Trust Company, as Trustee for Soundview Home Lan

Trust 2006-OPT5, Asset-Backed Certificates, Series 2006-OPT5.

       19.     An Assignment of Note and Deed of Trust (the “Assignment”) reflecting said

assignment was filed in the Real Property Records of Bandera County on February 19, 2009, as

Instrument Number 00189038. The recording of the Assignment acted to put the public on notice

that Deutsche Bank as named in this lawsuit, owned the Loan Agreement and Option One no

longer held any interest in the same.

       20.     The Note contains a blank indorsement. Deutsche Bank currently has physical

possession of the Note through its mortgage servicer, PHH Mortgage Corporation. Deutsche

Bank is the current owner of the Loan Agreement and beneficiary of the Deed of Trust.

       21.     The Loan Agreement provides that should the Alexanders fail to make payments

on the Note as they became due and payable, or should the Alexanders fail to comply with any or



PLAINTIFF’S ORIGINAL COMPLAINT                                                  PAGE 6
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 7 of 16



all of the covenants and conditions of the Deed of Trust, then the lender may enforce the Deed of

Trust by selling the Property.

       22.     The Alexanders have failed to make their payments under the terms of the Loan

Agreement. The loan is due and owing for the January 1, 2011 payment and all subsequent

payments.

       23.     Unbeknownst to Deutsche Bank, the Alexanders defaulted on their real property

tax obligations associated with the following portion of the Property.     On March 22, 2012

Bandera County filed suit in the 216th Judicial District of Bandera County, Texas under suit

number TX-12-100 seeking to foreclose its tax lien and collect $4,790.88 in taxes it was owed

through of April 2012 (the “Tax Foreclosure Suit”).

       24.     The Property at issue in the Tax Foreclosure Suit was Bandera County Tax

Account Number 174329, which is described as follows:

       PART OF LOTS 16 AND LOTS 17 THROUGH 19, BLOCK 39, SUBDIVISION
       D, AVALON RANCH, INCLUDING ANY AND ALL IMPROVEMENTS, OR
       AS MORE FULLY DESCRIED IN VOLUME 390, PAGE 43 OF THE DEED
       RECORDS OF BANDERA COUNTY, TEXAS (the “Tax Foreclosure Property”)

       25.     Named as defendants in the Tax Foreclosure suit were the Alexanders, Alexander’s

Equity Builders, LLC, Deutsche Bank National Trust Company, as Trustee, and USA/Internal

Revenue Service (“IRS”). Deutsche Bank in its capacity as named as Plaintiff in this action was

not a Defendant in the Tax Foreclosure Suit.

       26.     On July 25, 2012, Bandera County field an Officer’s Return (the “Return”) in the

Tax Foreclosure Suit purporting to prove service on Deutsche Bank. The Return was blank but

included a document titled “Proof of Service.” The Proof of Service showed that a “Citation in

Delinquent Tax Suit” was served on “Suzanne Patton – Legal Assistant” at 1761 E. St. Andrews



PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 7
MWZM#: 14-003575-670
               Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 8 of 16



Place, Santa Ana, California 92705 on June 6, 2012 by B. Darsow, #6000.” The Return did not

state that the tax suit Petition was served and did not the date or time the process was received

for service.

        27.      In fact, Deutsche Bank was not properly served with or provided with notice of

Tax Foreclosure Suit. As a result of the lack of service, Bandera County moved for and obtained

a default judgment against Deutsche Bank as Trustee (as named in the Tax Foreclosure Suit) on

April 26, 2013 without Deutsche Bank having an opportunity to enter an appearance or defend its

interest.

        28.     Bandera County then proceeded to a sheriff’s sale of the Tax Foreclosure Property

on December 2, 2014. David Shulder was the highest bidder and purchased the Property for the

sum of $27,500.00. A Sheriff’s Deed (the “Sheriff’s Deed”) reflecting the sale was recorded in

the real property records of Bandera County, Texas as document number 00207501 on January

28, 2015.

        29.     David Shulder on or about June 25, 2015—148 days after the Sheriff’s Deed was

recorded—conveyed the Property back to Alexander’s Equity Builders, LLC. A Warranty Deed

with Vendor’s Lien reflecting said conveyance was acknowledged on July 2, 2015 and recorded in

the real property records of Bandera County, Texas on July 14, 2015.

        30.     In the meantime, and throughout the pendency of the Tax Foreclosure Suit, the

Alexanders remained in default of the Loan Agreement. In an attempt to hold off foreclosure, the

Alexanders filed suit in the 216th Judicial District Court of Bandera County, Texas under cause

number 12-281-OC on or about August 27, 2012 (the “Prior Action”).

        31.     In the Prior Action, Deutsche Bank and its mortgage servicer at the time,

American Home Mortgage Servicing, Inc., (“AHMSI”) were the named defendants. Deutsche

PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 8
MWZM#: 14-003575-670
              Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 9 of 16



Bank filed a counterclaim for foreclosure against the Alexanders. During the course of the Prior

Action, the Alexanders alleged in a Supplemental Amended Petition that lots 17, 18, and 19 were

not part of the Alexanders’ homestead and, therefore, the Deutsche Bank’s Deed of Trust was

void.

        32.     On July 29, 2019, counsel for Deutsche Bank responded to the Alexanders’ claims

that the Deed of Trust was void by acknowledging that its lien interest did not extend to any of

the properties that were non-homestead properties (the “Acknowledgment”). The Defendants in

the Prior Action then moved for summary judgment, which was granted. On November 9, 2016,

an Amended Final Judgment the (“Amended Final Judgment”) was entered in Deutsche Bank’s

favor which dismissed all of the Alexander’s claims with prejudice, foreclosed Deutsche Bank’s

lien, and stated an order of sale shall issue to any sheriff or constable directing him to seize and

sell the Property and improvements located thereon.

        33.     The legal description in the Amended Final Judgment described the property to be

foreclosed as the Property, save and except the portion of Lot 16 and all of Lots 17, 18, and 19

referenced therein. However, the house that the Alexanders used as their homestead when they

obtained the home equity loan partially sits on Lots 16, 17, 18, and 19. Without intervention of

the Court to confirm the extent of Deutsche Bank’s lien, it is unable to proceed to sale of its

interest in the Property.

        34.     Plaintiff now files this suit seeking a declaratory judgment that: (1) the tax

foreclosure sale did not disturb Deutsche Bank’s lien interest in the Tax Foreclosure Property; (2)

the tax foreclosure sale was valid against the Alexanders, Alexander Equity Builders, and the IRS

; (3) David Shulder and Alexander Equity Builders, LLC acquired their ownership and lien

interest in the Property subject to Deutsche Bank’s lien on the Tax Foreclosure Property free and

PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 9
MWZM#: 14-003575-670
              Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 10 of 16



clear of any interest by the IRS; (4) in the alternative to the Tax Foreclosure Sale being not

binding on Deutsche Bank’s lien interest in the Property, that Alexander Equity Builders, LLC

redeemed the Tax Foreclosure Property, thereby restoring it and Deutsche Bank to their

respective positions as they existed prior to the Tax Foreclosure Sale; (5) Deutsche Bank’s

foreclosure sale pursuant to the Prior Judgment will extend to the portions of Lots 16, 17, 18, and

19 where the house sits; (6) in the alternative, that Deutsche Bank recover judgment against the

Alexanders and David Shulder allowing it to proceed with a foreclosure on the portions of Lots

16, 17, 18, and 19 where the house sits; and (7) Deutsche Bank is entitled to recover its

attorneys’ fees, and all costs of suit.

                                VI.
 CAUSE OF ACTION – DECLARATORY JUDGMENT – TAX FORECLOSURE SALE
                   NOT BINDING ON DEUTSCHE BANK

        35.     The foregoing paragraphs are incorporated by reference for all purposes.

        36.     Neither Deutsche Bank nor its agents were properly served in the Tax Foreclosure

Suit.

        37.     Prior to any action that will affect a protected property interest, due process

requires that Deutsche Bank be served and named in the Tax Foreclosure Suit. Sec. State Bank

Trust v. Bexar County, 397 S.W.3d 715, 721-22 (Tex. App.—San Antonio 2012, pet. denied). A

court’s judgment allowing foreclosure on a tax lien is valid against the parties properly joined and

served in the suit, but any interested parties that have not been served are not bound by the

judgment. Id.

        38.     As a lienholder of record, Deutsche Bank possesses a significant interest in the

Property and due process required Deutsche Bank to be joined and served in the delinquent tax

suit in order for the tax judgment to be valid against it.

PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 10
MWZM#: 14-003575-670
              Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 11 of 16



        39.     In direct violation of its due process rights, Bandera County did not properly serve

or join it in the Tax Suit, and therefore, the Court who entered judgment never obtained

jurisdiction over Deutsche Bank.

        40.     Pursuant to section 17.028 of the Texas Civil Practice and Remedies Code, service

of process on Financial Institutions must be made upon that institution’s registered agent or, if the

institution does not maintain a registered agent, then on either the institution’s President or any

branch manager. TEX. CIV. PRAC. & REM. CODE ANN. § 17.028. This method of service of

process on financial institutions is the sole method for servicing process on financial institutions.

The Bank of New York Mellon v. Redbud 115 Land Trust, 452 S.W.3d 868 (Tex. App.—Dallas,

pet. denied) (concluding that Section 17.028 is the exclusive method for serving a financial

institution, foreign, or domestic).

        41.     The return of service shows that Bandera County did not serve Deutsche Bank’s

registered agent or its President or branch manager. Instead, Suzanne Patton – Legal Assistant

was served.

        42.     Furthermore, Deutsche Bank was not named in the Tax Foreclosure Suit in its

capacity as trustee for Soundview Home Land Trust 2006-OPT5, Asset-Backed Certificates,

Series 2006-OPT5.

        43.     As a result, service was invalid and the tax foreclosure judgment was not binding

on Deutsche Bank. Nor is Deutsche Bank bound by the judicial foreclosure sale of the Property

pursuant to the Order granted in that suit. The judgment, however, remains binding upon the

Alexanders, Alexander Equity Builders, and the IRS as they were properly named and served in

the lawsuit. As a result, the foreclosure sale eliminated any interest in the property held by the

Alexanders, Alexander Equity Builders, and the IRS, and Defendant David Shulder and Alexander

PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 11
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 12 of 16



Equity Builders, LLC acquired their interest in the Property subject to Deutsche Bank’s first lien

on the Property.

       44.     Therefore, Deutsche Bank seeks a declaration that the October 7, 2014 tax

foreclosure sale of the Property was valid against the Alexanders, Alexander Equity Builders, and

the IRS and that Defendant David Shulder and Alexander Equity Builders acquired their

ownership interest in the Property subject to Deutsche Bank’s first lien on the Property.

       45.     All conditions precedent have been performed or have occurred.

                              VII.
 CAUSE OF ACTION – DECLARATORY JUDGMENT – TAX FORECLOSURE SALE
     ALEXANDER EQUITY BUILDERS LLC REDEEMED THE PROPERTY

       46.     The foregoing paragraphs are incorporated by reference for all purposes.

       47.     In the alternative, assuming that the tax foreclosure sale was binding on Deutsche

Bank’s interest in the Property, its lien interest was subsequently restored because the Property

was redeemed by Alexander Equity Builders.

       48.     On or about June 25, 2015, when David Shulder conveyed the Property back to

Alexander’s Equity Builders, LLC, it was still within the redemption period.          Because the

redemption was done during the redemption period to the prior owner, Alexander Equity

Builders, LLC is estopped from claiming that it did anything other than redeem the Tax

Foreclosure Property from the tax sale. Reynolds v. Batchelor, 216 S.W.2d 663, 667 (Tex. Civ.

App.—Fort Worth 1948, writ ref’d n.r.e.) Therefore, when Alexander Equity Builders, LLC

received the Warranty Deed with Vendor’s Lien on July 2, 2015, it was, in fact a redemption

deed, and both Alexander Equity Builders, LLC and Deutsche Bank were restored to their

positions as they existed prior to the Tax Foreclosure Sale.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 12
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 13 of 16



       49.     Deutsche Bank requests a declaratory judgment that Alexander Equity Builders,

LLC acquisition of the Property from David Shulder was a redemption of the Tax Foreclosure

Property and that Deutsche Bank’s interest in the Tax Foreclosure Property was restored when

       50.     All conditions precedent have been performed or have occurred.

                                 VIII.
          CAUSE OF ACTION—DECLARATORY JUDGMENT—PLAINTIFF’S
          FORECLOSURE INCLUDES PORTIONS OF LOTS 16, 17, 18, AND 19

       51.     The foregoing paragraphs are incorporated by reference for all purposes.

       52.     In addition to the property described in the Amended Final Judgment in the Prior

suit, Plaintiff’s foreclosure extends to portions of the neighboring lots 16, 17, 18 and 19 described

in the Property.

       53.     The house on the Property sits on Lot 14 and a portion of Lots 16, 17, 18, and 19.

At the time the Alexanders entered into the Loan Agreement, the house was part of their

homestead property. Therefore, the portions of Lots 16, 17, 18, and 19 where the house sits

were not included in the Acknowledgment that the Deed of Trust did not extend to non-

homestead property and Deutsche Bank’s lien continued to encumber a portion of these lots.

       54.     Furthermore, the Deed of Trust specifically extends a security interest to all

improvements. Under Texas law, where a building or improvement extends beyond the line or

boundary of the property mentioned in the description of the property conveyed, the entire land

upon which the building or improvement stands will pass even though the description fails to

include that land. Zale Corp. v. E. I. Du Pont de Nemours & Co., 494 S.W.2d 229, 233 (Tex.

Civ. App.—Dallas 1973, no writ). Thus, although the Prior Judgment specifically excludes all of

Lots 16, 17, 18, and 19, the foreclosure sale of the Property will convey a portion of these lots

where the home sits.

PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 13
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 14 of 16



       55.     Deutsche Bank seeks a declaratory judgment that foreclosure will extend to the

portion of Lots 16, 17, 18, and 19 where the house sits.

       56.     All conditions precedent have been performed or have occurred.

                                     IX.
                    CAUSE OF ACTION—JUDICIAL FORECLOSURE

       57.     The foregoing paragraphs are incorporated by reference for all purposes.

       58.     In the alternative to Deutsche Bank’s declaratory judgment claim set forth above in

Section VIII, Deutsche Bank asserts a cause of action for judicial foreclosure against the

defendants for the portions of Lots 16, 17, 18, and 19 where the house sits.

       59.     As stated before, the portion of these lots where the house sits was the

Alexanders’ homestead property and, therefore, Deutsche Bank’s home equity loan properly

extended to it and that property was not released though Deutsche Bank’s Acknowledgment. As

the current legal owner and holder of the Note and the mortgagee of record, has the right to

enforce the Note and Deed of Trust. Deutsche Bank has fully performed its obligations under the

Loan Agreement; however, the Alexanders did not comply with the Loan Agreement by failing to

substantially perform material obligations required under its terms (principally, the payment of

amounts due under the contract, among others).

       60.     Deutsche Bank seeks a judgment allowing it to foreclose on the portions of Lots

16, 17, 18, and 19 where the house sits in accordance with the Deed of Trust and Texas Property

Code section 51.002, or alternatively a judgment for judicial foreclosure.

       61.     Deutsche Bank has been forced to hire the undersigned attorneys to seek an order

allowing foreclosure as a result of the Alexanders’ failure to comply with the Loan Agreement.

Deutsche Bank is therefore entitled to and seeks judgment against the Alexanders for its



PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 14
MWZM#: 14-003575-670
             Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 15 of 16



reasonable attorneys’ fees in this action, both through trial and in the event of a subsequent

appeal, as provided by the Deed of Trust signed by the Alexanders.

       62.     All conditions precedent have been performed or have occurred.

       63.     All conditions precedent to Deutsche Bank’s right to enforce the Note and Deed

of Trust and to obtain the relief requested herein have been performed or have occurred.

                                          X.
                                 CONDITIONS PRECEDENT

       64.     The foregoing paragraphs are incorporated by reference for all purposes.

       65.     All conditions precedent have been performed or have occurred.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Deutsche Bank prays asks that

Defendants be summoned to appear, and that Deutsche Bank have judgment that: (1) the tax

foreclosure sale did not disturb Deutsche Bank’s lien interest in the Tax Foreclosure Property; (2)

the tax foreclosure sale was valid against the Alexanders, Alexander Equity Builders, and the IRS;

(3) David Shulder and Alexander Equity Builders, LLC acquired their ownership and lien interest

in the Property subject to Deutsche Bank’s lien on the Tax Foreclosure Property free and clear of

any interest by the IRS; (4) in the alternative to the Tax Foreclosure Sale being not binding on

Deutsche Bank’s lien interest in the Property, that Alexander Equity Builders, LLC redeemed the

Tax Foreclosure Property, thereby restoring it and Deutsche Bank to their respective positions as

they existed prior to the Tax Foreclosure Sale; (5) Deutsche Bank’s foreclosure sale pursuant to

the Prior Judgment will extend to the portions of Lots 16, 17, 18, and 19 where the house sits; (6)

in the alternative, that Deutsche Bank recover judgment against the Alexanders and David

Shulder allowing it to proceed with a foreclosure on the portions of Lots 16, 17, 18, and 19




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 15
MWZM#: 14-003575-670
            Case 5:19-cv-00990 Document 1 Filed 08/14/19 Page 16 of 16



where the house sits; and (7) Deutsche Bank is entitled to recover its attorneys’ fees, and all

costs of suit. Deutsche Bank seeks all other relief to which it may be entitled.

                                                        Respectfully submitted,

                                                  By:     /s/ Philip W. Danaher
                                                        MARK D. CRONENWETT
                                                        Texas Bar No. 00787303
                                                        mcronenwett@mwzmlaw.com

                                                        PHILIP W. DANAHER
                                                        Texas Bar No. 24078395
                                                        pdanaher@mwzmlaw.com

                                                  MACKIE WOLF ZIENTZ & MANN, P.C.
                                                  14160 North Dallas Parkway, Suite 900
                                                  Dallas, TX 75254
                                                  Telephone: (214) 635-2650
                                                  Facsimile: (214) 635-2686

                                                  ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 16
MWZM#: 14-003575-670
